Pee Cueiam (Baeolay, C. J., and Gantt, Maceaelane, Shebwood, and Bbace, JJ.)
Messrs. Harber & Knight, who were defendants in the above entitled .cause, reported, 129 Mo. 271 (31 S. W. Rep. 889) have applied to be re-instated as members of the bar of the Supreme Court. Their motion to that end is approved and supported by the recommendations of the present attorney-general and of Judges Beoaddus, Ellison, Ruckeb, and Stepp, who preside on the circuit bench in the part of the State where defendants reside. The applicants promise to faithfully demean themselves as members of the bar; and, the court having duly considered the application and being satisfied that no substantial demand of justice would be subserved by any further punishment in said cause, it is ordered that the said application be granted and that defendants be now re-instated as members of the bar of the Supreme Court,
all the judges concurring, except Bübgess, J., not sitting, and Robinson, J., absent.